Citation Nr: 1126788	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-33 308	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral knee disability to include as secondary to service connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from November 1943 to May 1946.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence of record demonstrates that the Veteran's bilateral knee disability was caused by his service-connected bilateral pes planus.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a bilateral knee disability, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran contends that his service connected bilateral pes planus caused his current bilateral knee disability.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the evidence supports granting the Veteran's claim of service connection for a bilateral knee disability as secondary to service-connected bilateral pes planus.  The Board acknowledges initially that service connection is in effect for bilateral pes planus.  The Board also acknowledges that the Veteran had honorable active combat service in World War II.  The competent evidence indicates that, in a September 2007 letter, Dr. E.Y. reported that the Veteran had flat foot deformities of both feet and varus deformities with moderate to advanced osteoarthritis of both knees, which can be exacerbated by flat foot deformity. 

In an October 2006 letter, Dr. S.D. opined that the Veteran's chronic foot pain had caused an altered gait which contributed to the arthritic changes in both knees. 

In a September 2007 letter, Dr. J.N. examined the Veteran and opined that most of the Veteran's knee problems had come from his being flat footed since discharge from the Army.

In a May 2010 letter, Dr. R.B. evaluated the Veteran and diagnosed him as having plantar fat pad atrophy, decreased peripheral vascular blood flow to both feet, plantar hyperkeratosis, fixed pes planus deformity of both feet with calcaneal valgus stance and varus deformity of both knees.  Dr. R.B. opined that there was no question that the pes planus deformity of both feet was contributing to the osteoarthritis in varus deformity in both knees.  Dr. R.B. stated that the excessive pronation of both feet contributed to the Veteran's difficulty in walking and ambulation with increased pressure upon both lower extremities. 

In a September 2010 VA examination, the VA examiner reviewed the claims file and private opinions of record.  X-rays revealed significant medial compartment arthritis of the right and left knees with significant varus deformity.  The VA examiner stated that the private medical opinions that pes planus had caused the knee deformity were biomechanically inappropriate as pes planus deformity caused a valgus knee not a varus knee.  The VA examiner explained that the collapse in pronation of the foot caused the weight to be transferred mechanically and the mechanical axis shifted laterally and caused the weight to be shifted to the lateral aspect of the knee, causing a valgus deformity of the knee and not a varus deformity.  The VA examiner opined that it was less likely than not that the pes planus deformity caused his severe varus and medial compartment arthritis of his knees.

The Veteran testified credibly in March 2011 that he had been treated for frozen feet while serving in the European Theater of Operations during World War II.  The Veteran also testified that he continued to experience painful feet and wore special soles in his shoes.

The evidence in this case shows that four private physicians have opined that the Veteran's bilateral knee disability is related to his pes planus.  These physicians explained that the Veteran's altered gait, a result of his pes planus, contributed to or aggravated his bilateral knee disability.   By contrast, the VA examiner concluded that the Veteran's pes planus had not caused his bilateral knee condition because it was not biomechanically possible in his opinion.  Having reviewed the evidence, the Board finds that there is evidence both for and against the Veteran's claim.  With the evidence in approximate balance, or equipoise, the Board must resolve any reasonable doubt in the Veteran's favor.  After resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current bilateral knee disability is related to service.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral knee disability as secondary to service connected bilateral pes planus is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


